COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Douglas Moran, Royal Bodkin, LLC and Woolworth Interests, LLC v.
                          Richard Williamson d/b/a Williamson Realty

Appellate case number:    01-14-00928-CV

Trial court case number: 2011-45234

Trial court:              11th District Court of Harris County

Date motion filed:        May 31, 2016

Party filing motion:      Appellee, Richard Williamson d/b/a Williamson Realty

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of: Justices Jennings, Keyes, and Bland


Date: June 28, 2016